DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0182884 A1 to Kobayashi et al., “Kobayashi”.
Regarding claim 1, Kobayashi anticipates a silicon carbide semiconductor device (e.g. FIG. 19, ¶ [0096]) comprising a silicon carbide substrate (10, ¶ [0057]) having a first main surface (upper surface) and a second main surface (bottom surface) opposite to the first main surface,
the first main surface being provided with a trench (with walls 8a and 8c and corner 8b ¶ [0056]) having a side surface (e.g. 8c) and a bottom surface (8a) continuous to the side surface,
the silicon carbide substrate including
a first impurity region (2a, 2b, and 2c together, ¶ [0057]) located between the first main surface and the second main surface and having a first conductivity type (n-type),
a second impurity region (3, ¶ [0058]) located between the first main surface (upper surface) and the first impurity region (2a, 2b, 2c), provided on the first impurity region (2a, 2b, 2c), and having a second conductivity type (p-type “p”) different from the first conductivity type,
a third impurity region (4, ¶ [0058]) located between the first main surface (upper surface) and the second impurity region (3), provided on the second impurity region (3) so as to be separated from the first impurity region (2a, 2b, 2c), and having the first conductivity type (“n+”), and
a fourth impurity region (13, ¶ [0060]) provided between the second main surface and the bottom surface and having the second conductivity type (“p”), 
the first impurity region (2a, 2b, 2c) having
a first region (2b) being in contact with the second impurity region (3) and having a first impurity concentration (“n”),
a second region (2a) being continuous to the first region, provided between the first region (2b) and the second main surface (bottom surface), and having a second impurity 
a third region (2c) being continuous to the first region (2b) and having a third impurity concentration (“n+”)
the side surface (8c) being in contact with the third region (2c), the second impurity region (3), and the third impurity region (4), and
the third region (2c) is in contact (as pictured in FIG. 19) with the second impurity region (3).
Although Kobayashi discloses wherein the third impurity concentration (of 2c) is “n+” and the first impurity concentration (of 2b) is “n” and one having ordinary skill in the art would likely infer that the concentration of the n+ region is higher than the n region, Kobayashi fails to explicitly state wherein the concentration of the n+ region is higher than the n region.
However, Kobayashi teaches wherein the first impurity concentration (“n” of 2b) is 1x10^16/cm^3 to 1x10^18/cm^3 (¶ [0068]) and the third impurity concentration (“n+” of 2c) may be 5x10^16/cm^3 to 5x10^18/cm^3 (¶ [0070]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kobayashi with the third region (2c) having a third impurity concentration (“n+”) higher than the first impurity concentration (“n” of 2b) since Kobayashi teaches wherein the third region (2c) has a high concentration (“n+”) versus the first region (2b of “n”) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the higher concentration of the third region (2c) determines the Schottky junction (¶ [0070]) making it a result effective variable, In re Antonie, 559 F.2d 

	
Regarding claim 2, Kobayashi generally yields the silicon carbide semiconductor device according to claim 1, and Kobayashi further teaches wherein the fourth impurity region (13) is in contact (as pictured) with the bottom surface (8a).

Allowable Subject Matter
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2017/0141223 A1 to Hoshi discloses a silicon carbide semiconductor device (e.g. FIG. 1) comprising a silicon carbide (Abstract, 1, ¶ [0038]-[0040]) substrate having a first main surface (upper surface) and a second main surface (bottom surface) opposite to the first main surface,
the first main surface (upper surface) being provided with a trench (16, ¶ [0042]) having a side surface and a bottom surface continuous to the side surface (as pictured),
the silicon carbide substrate including:
a first impurity region (2 and 5 and 20 together) located between the first main surface (upper) and the second main surface (lower) and having a first conductivity type (n-type, ¶ [0040],[0044]),
a second impurity region (6, ¶ [0040]) located between the first main surface (upper) and the first impurity region (2, 5, and 20), provided on the first impurity region, and having a second conductivity type (p-type) different from the first conductivity type,

a fourth impurity region (4, ¶ [0043]) provided between the second main surface (bottom surface) and the bottom surface (of trench 16) and having the second conductivity type (p-type), the first impurity region (2, 5, and 20) having
a first region (5) being in contact with the second impurity region and having a first impurity concentration,
a second region (2) being continuous to the first region, provided between the first region and the second main surface, and having a second impurity concentration lower than the first impurity concentration (¶ [0040] “The n.sup.+ high impurity concentration regions 5 are a high impurity concentration n-type drift layer doped with nitrogen, for example, and have a lower impurity concentration than the n.sup.+ silicon carbide substrate 1 but a higher impurity concentration than the n-type silicon carbide epitaxial layer 2”), and
a third region (20) being continuous to the first region and having a third impurity concentration higher than the first impurity concentration (¶ [0044] “The third n-type regions 20 and the fourth n-type regions 21 are high impurity concentration n-type drift layers doped with nitrogen, for example, and have a higher impurity concentration than the n.sup.+ high impurity concentration regions 5”), and
the side surface (of trench 16) being in contact with the third region (20), the second impurity region (6), and the third impurity region (7), as discussed previously, or generally yields claim 1 as taught by Kobayashi above.
However, prior art fails to reasonably teach or suggest additionally wherein in a direction parallel to the first main surface, a distance from the side surface to an end of the third region is shorter 
Additionally, prior art fails to reasonably teach or suggest wherein the fourth impurity region is spaced apart from the bottom surface and the third region is provided between the bottom surface and the fourth impurity region, and is in contact with each of the bottom surface and the fourth impurity region, together with all of the limitations of amended claim 4 as claimed.  Claim 5 is allowable in virtue of depending upon and including all of the limitations of allowable claim 4.
Additionally, prior art fails to reasonably teach or suggest additionally implanting ions into the first trench using the mask, to form a fourth impurity region being in contact with the first impurity region and having the second conductivity type; implanting ions into the first trench using the mask, to form a third region being in contact with the first impurity region and having the first conductivity type; and etching the third region, the second impurity region and the fourth impurity region using the mask, to extend the first trench to form a second trench, a side surface of the second trench being in contact with the third region, the second impurity region, and the third impurity region, together with the other limitations of claim 6 or similar claim 7.  Claim 8 is allowed insofar as it depends upon and includes all of the limitations of allowable claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891